By The Court.
The act of 29th March, 1788, directs that the master shall make a report in writing, to the clerk of the peace of the county,- within six months after the birth of the child ; which report shall contain the age, name, and Sex of the child, &c. The report is to be verified by the oath of the master, to be entered of record by the clerk of the peace, and to be admitted as legal evidence in courts of justice. Unless this is done, the master forfeits all right to the service of the child. Now has the law been complied with, in this case ? Has a report been made within six months from the birth of negro Bob ? We cannot say that it has. The report leaves us in doubt. It states that Bob was born on, or about the 23d May, 1792, add this report was delivered to the clerk of the peace, on the 21-st November following. What Mr. Gibson meant by about, we know not. It may be, that in his mind, about, included several days; and then, Bob might have been born about the 23d May, and yet the report may not have been made within six months. All that can be concluded, is, that the report was made in about six months, but whether within six months, is doubtful. It lies upon the master to prove, that the law had been complied with, and as this has not been done, it is the opinion of the Court, that negro Bob should be discharged.
Prisoner discharged.